Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,251,235. This is a statutory double patenting rejection.
Application claim 1
Patent claim 1
1. A display panel comprising: a substrate including a first transmission region for at least one of light transmission and sound transmission, a non-display area that surrounds the first transmission region, and a display area that surrounds the non-display area; emitting pixels arranged on the display area, including a first emitting pixel, and configured to emit light; dummy pixels arranged on the non-display area, including a first dummy pixel, and configured to emit no light; and driving voltage lines configured to transmit driving voltages to the emitting pixels and the dummy pixels, wherein the driving voltage lines include a first driving voltage line and a second driving voltage line, wherein the first driving voltage line is spaced from the second driving voltage line, is aligned with the second driving voltage line, and overlaps the first dummy pixel, and wherein the first transmission region is positioned between the first driving voltage line and the second driving voltage line.
1. A display panel comprising: a substrate including a first transmission region for at least one of light transmission and sound transmission, a non-display area that surrounds the first transmission region, and a display area that surrounds the non-display area; emitting pixels arranged on the display area, including a first emitting pixel, and configured to emit light; dummy pixels arranged on the non-display area, including a first dummy pixel, and configured to emit no light; and driving voltage lines configured to transmit driving voltages to the emitting pixels and the dummy pixels, wherein the driving voltage lines include a first driving voltage line and a second driving voltage line, wherein the first driving voltage line is spaced from the second driving voltage line, is aligned with the second driving voltage line, and overlaps the first dummy pixel, and wherein the first transmission region is positioned between the first driving voltage line and the second driving voltage line.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 7, 2022